DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 11300251 to Hollaender in view of Madadi et al. (US 5688042 A, hereinafter, “Madadi”).
Note: claim 24 of Hollaender includes all the elements of claim 23, and thus in the following rejection, the limitations in the claims of the instant application have been matched to elements in both claim 24 and 23.

Regarding claim 1, Hollaender teaches a lamp base (lamp base, see claim 24, line 2) comprising: 
a housing (housing, see claim 23, line 2) of tubular shape (tubular shape, see claim 23, line 2) having a first open end (first open end, see claim 23, line 3) and a second open end (second open end, see claim 23, line 8) situated opposite the first open end (see claim 23, lines 8-9), the housing comprising: 
an interior driver receptacle (driver receptacle, see claim 23, line 19) configured for at least partial accommodation of a driver (light source driver, see claim 23, line 20) within the housing (see claim 23, lines 13-14); and
first and second interior guide rails (mutually- opposing guide rail, see claim 23, line 13) accessible through the first open end and situated opposite one another (see claim 23, line 13, 15); 
wherein the housing is configured such that: 
a carrier (light source carrier, see claim 23, line 9) of a light source (light source, see claim 23, line 5) inserted through the first open end into the first and second interior guide rails is received in a form-fitted manner (see claim 24, line 6) by at least one electrical contact clip (contact clips, see claim 24, line 9) native to the driver to form an electrical connection (see claim 24, line 10) therebetween; 
the second open end is configured to receive a socket (socket, see claim 23, line 24).

Hollaender does not explicitly teach the first open end is configured to interface with a light-transmissive cover, into which cover the carrier of the light source extends; and
the second open end is configured to receive a socket in a form-fitted manner.

Madadi teaches a lamp base (base 20a with mounting member 14, and circuit board 24 with LEDs 26, see fig 7);
the first open end (upper end of 14) is configured to interface with a light-transmissive cover (glass housing 10), into which cover the carrier (24) of the light source (24, 26) extends (as seen in fig 7); and
the second open end (lower end of 14) is configured to receive a socket (lamp base 20) in a form-fitted manner (as seen in fig 7).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the cover as taught by  Madadi into the teachings of Hollaender, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to make this modification to provide protection to the LEDs.

Regarding claim 19, Hollaender teaches a lamp (lamp, see claim 24, line 1) comprising
a lamp base (lamp base, see claim 24, line 2) comprising: 
a housing (housing, see claim 23, line 2) of tubular shape (tubular shape, see claim 23, line 2) having a first open end (first open end, see claim 23, line 3) and a second open end (second open end, see claim 23, line 8) situated opposite the first open end (see claim 23, lines 8-9), the housing comprising: 
an interior driver receptacle (driver receptacle, see claim 23, line 19) configured for at least partial accommodation of a driver (light source driver, see claim 23, line 20) within the housing (see claim 23, lines 13-14); and
first and second interior guide rails (mutually- opposing guide rail, see claim 23, line 13) accessible through the first open end and situated opposite one another (see claim 23, line 13, 15); 
wherein the housing is configured such that: 
a carrier (light source carrier, see claim 23, line 9) of a light source (light source, see claim 23, line 5) inserted through the first open end into the first and second interior guide rails is received in a form-fitted manner (see claim 24, line 6) by at least one electrical contact clip (contact clips, see claim 24, line 9) native to the driver to form an electrical connection (see claim 24, line 10) therebetween; 
the second open end is configured to receive a socket (socket, see claim 23, line 24).

Hollaender does not explicitly teach the first open end is configured to interface with a light-transmissive cover, into which cover the carrier of the light source extends; and
the second open end is configured to receive a socket in a form-fitted manner.
Madadi teaches a lamp base (base 20a with mounting member 14, and circuit board 24 with LEDs 26, see fig 7);
the first open end (upper end of 14) is configured to interface with a light-transmissive cover (glass housing 10), into which cover the carrier (24) of the light source (24, 26) extends (as seen in fig 7); and
the second open end (lower end of 14) is configured to receive a socket (lamp base 20) in a form-fitted manner (as seen in fig 7).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the cover as taught by  Madadi into the teachings of Hollaender, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to make this modification to provide protection to the LEDs.

Regarding claim 20, Hollaender teaches further comprising at least one of: 
the driver (driver, see claim 19) at least partially accommodated by the interior driver receptacle (receptacle, see claim 19); 
the light source (light source, see claim 19) comprising the carrier and at least one light-emitting diode (LED) (light emitting diode, see claim 19, lines 4-5) populated on the carrier, wherein the carrier is inserted through the first open end into the first and second interior guide rails and received in form-fitted manner by the at least one electrical contact clip native to the driver (see claim 19, lines 6-7); 
the socket (socket, see claim 23, line 24) received by the second open end of the housing (see claim 23, lines 9-11).

Hollaender does not explicitly teach the first open end is configured to interface with a light-transmissive cover, into which cover the carrier of the light source extends; and
the socket received in form-fitted manner.
Madadi teaches a lamp base (base 20a with mounting member 14, and circuit board 24 with LEDs 26, see fig 7);
the first open end (upper end of 14) is configured to interface with a light-transmissive cover (glass housing 10), into which cover the carrier (24) of the light source (24, 26) extends (as seen in fig 7); and
the socket (lamp base 20) received in form-fitted manner (as seen in fig 7).
Hollaender does not explicitly teach the first open end is configured to interface with a light-transmissive cover, into which cover the carrier of the light source extends.
Madadi teaches the light-transmissive cover (10) interfaced with the first open end (upper end of 14) of the housing (14), into which cover the carrier (24) of the light source (24, 26) extends.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the cover as taught by  Madadi into the teachings of Hollaender, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to make this modification to provide protection to the LEDs.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Demuynck et al. (US 20160245462 A1, hereinafter “Demuynck”).

 Regarding claim 1, Demuynck teaches a lamp base (base 102, see figures 1-38) comprising: 
a housing (150, 152) of tubular shape (as seen in fig 5) having a first open end (see FOE in annotated figure 7 below) and a second open end (opening 154, see fig 5) situated opposite the first open end (FOE), the housing (150, 152) comprising: 
an interior driver receptacle (interconnect 160, see fig 5) configured for at least partial accommodation of a driver (lamp electronics 110, see fig 8) within the housing (150, 152); and 
first and second interior guide rails (see Rails in annotated figure 7 below) accessible through the first open end (FOE) and situated opposite one another (as seen in fig 7); 
wherein the housing (150, 152) is configured such that: 
a carrier (heat sink 149, see fig 29) of a light source (LEDs 127, see fig 7) inserted through the first open end (FOE) into the first and second interior guide rails (Rails) is received in a form-fitted manner (as seen in fig 4) by at least one electrical contact clip (electrical conductors 182, see fig 8) native to the driver (110) to form an electrical connection therebetween (better seen in fig 4); 
the first open end (FOE) is configured to interface (see fig 1 and ¶ 77) with a light-transmissive cover (optically transmissive enclosure 112), into which cover the carrier (149) of the light source extends (see fig 1); and 
the second open end (154) is configured to receive a socket (housing 105 with pins 103) in a form-fitted manner (as seen in fig 8) .
Figure 4 of with Examiners annotations has been reproduced below:

    PNG
    media_image1.png
    587
    689
    media_image1.png
    Greyscale

Regarding claim 2, Demuynck teaches wherein the at least one electrical contact clip (182) comprises first and second electrical contact clips (note pair of clips 182, better seen in fig 8).

Regarding claim 3, Demuynck teaches wherein the first and second electrical contact clips (first and second 182) are configured to interface with corresponding first and second electrical contact surfaces (see pair of engagement with the pads 125, better seen in fig 7) of the carrier (149) of the light source (127) to form an electrical connection therebetween (see ¶ 74).

Regarding claim 4, Demuynck teaches wherein the first and second electrical contact clips (see pair of clips 182) are oriented adjacent to the first and second interior guide rails (see arrangement  of clips and Rails, better seen in fig 5).

Regarding claim 5, Demuynck teaches wherein the first and second electrical contact clips (see pair of 182) extend from a substrate (printed circuit board 111, see fig 8) of the driver (110).

Regarding claim 6, Demuynck teaches wherein the first and second interior guide rails (Rails) extend from an interior sidewall (see flat surface of 150) of the housing (150, 152).

Regarding claim 7, Demuynck teaches wherein the first and second interior guide rails (Rails) are spaced opposite one another (better seen in fig 5) about a periphery (better seen in figure 13) of an interior (interior of 150) of the housing (150, 152).

Regarding claim 8, Demuynck teaches wherein in being inserted through the first open end (FOE), the carrier (149) of the light source (127) plugs into the driver (110, via 182s) to form an electrical connection therebetween (see ¶ 74).

Regarding claim 9, Demuynck teaches wherein an edge (lower edge of 149) of the carrier (149) of the light source (127) plugs into the driver (110).

Regarding claim 10, Demuynck teaches wherein in being inserted through the first open end (FOE), the carrier (149) of the light source (127) extends from within an interior (interior of 150) of the housing (105, 152) and terminates outside (see portion of 149 outside 150, 152, better seen in fig 4) of the housing (150, 152).

Regarding claim 11, Demuynck teaches wherein in being inserted through the first open end (FOE), a longitudinal length (length of 149) of the carrier (149) of the light source (127) is oriented substantially perpendicular (evident from fig 4) to a substrate (printed circuit board 111, see fig 8) of the driver (110).

Regarding claim 13, Demuynck teaches wherein in being received by the second open end (154), the socket (105) extends from within an interior (interior of 152, better seen in fig 4) of the housing (150, 152) and terminates outside (evident from fig 4) of the housing (152, 154).

Regarding claim 14, Demuynck teaches wherein in being configured to receive the socket (105) in a form-fitted manner (as seen in fig 4), the second open end (154) of the housing (150, 152) includes a feature (fixed member 113, see fig 5) configured for snap-fit physical engagement (see ¶ 60) with a corresponding feature (fingers 101, see fig 5) of the socket (150).

Regarding claim 15, Demuynck teaches further comprising at least one limit stop (see end surface of Rails) provided in at least one of the first and second interior guide rails (Rails) and configured to limit a depth of insertion (as seen in fig 4) of the carrier (149) of the light source (127) into the at least one of the first and second interior guide rails (Rails).

Regarding claim 16, Demuynck teaches wherein the housing (150, 152) and the first and second interior guide rails (Rails) thereof are formed from an electrically insulating material (electrically insulating material such as plastic, see ¶ 58).

Regarding claim 17, Demuynck teaches wherein the interior driver receptacle (160) is situated within the housing (150, 152) such that, when the carrier (149) is inserted through the first open end (FOE) into the first and second interior guide rails (Rails) and the socket (105) is received by the second open end (154), the interior driver receptacle (160) is sandwiched (clearly seen in fig 5) between the carrier (149) and the socket (105) within the housing (150, 152).

Regarding claim 18, Demuynck teaches further comprising the driver (110) at least partially accommodated by the interior driver receptacle (160) within the housing (150, 152).

Regarding claim 19, Demuynck teaches lamp (Lamp 100, see fig 1) comprising,
a lamp base (base 102, see figures 1-38) comprising: 
a housing (150, 152) of tubular shape (as seen in fig 5) having a first open end (FOE) and a second open end (opening 154, see fig 5) situated opposite the first open end (FOE), the housing (150, 152) comprising: 
an interior driver receptacle (interconnect 160, see fig 5) configured for at least partial accommodation of a driver (lamp electronics 110, see fig 8) within the housing (150, 152); and 
first and second interior guide rails (see Rails in annotated figure 7 below) accessible through the first open end (FOE) and situated opposite one another (as seen in fig 7); 
wherein the housing (150, 152) is configured such that: 
a carrier (heat sink 149, see fig 29) of a light source (LEDs 127, see fig 7) inserted through the first open end (FOE) into the first and second interior guide rails (Rails) is received in a form-fitted manner (as seen in fig 4) by at least one electrical contact clip (electrical conductors 182, see fig 8) native to the driver (110) to form an electrical connection therebetween (better seen in fig 4); 
the first open end (FOE) is configured to interface (see fig 1 and ¶ 77) with a light-transmissive cover (optically transmissive enclosure 112), into which cover the carrier (149) of the light source extends (see fig 1); and 
the second open end (154) is configured to receive a socket (housing 105 with pins 103) in a form-fitted manner (as seen in fig 8) .

Regarding claim 20, Demuynck teaches further comprising at least one of: 
the driver (110) at least partially accommodated by the interior driver receptacle (160); 
the light source (127, 149) comprising the carrier (149) and at least one light-emitting diode (LED) (127) populated on the carrier (149), wherein the carrier (149) is inserted through the first open end (FOE) into the first and second interior guide rails (Rails) and received in form-fitted manner (as seen in fig 4) by the at least one electrical contact clip (182) native to the driver (110);
the light-transmissive cover (112) interfaced with the first open end (FOE) of the housing (150, 152), into which cover the carrier (149) of the light source (127) extends; and 
the socket (105) received in form-fitted manner (as seen in fig 4) by the second open end (154) of the housing (150, 152).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over in view of  Deans et al. (CN 101832479 A, hereinafter, “Deans”).

Regarding claim 12, Demuynck does not teach wherein the carrier of the light source is of substantially planar form.
Deans teaches a lamp base (base 80, see figure 7) having a carrier (LED lighting fitting 70) and a light source (LED light source 32);
wherein the carrier (LED lighting fitting 70) of the light source (LED light source 32) is of substantially planar form (as seen in fig 7).
It would have been an obvious matter of design choice to incorporate the shape of the carrier as taught by Deans into the teachings of Demuynck, since the applicant has not disclosed that having a substantially planar form solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with a planar form. In this case, selecting a given shape would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, such as providing a more directional illumination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu Yuan-Chou. (US 20160138763 A1) discloses a planar carrier for a light source inserted into a housing that includes rails at one end and a socket at another end. The device provides good heat dissipating ability, a reduced manufacturing and assembling cost and an improved light emitting efficiency are achieved.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875